            Case 3:17-cv-06051-WHA Document 182-1 Filed 05/06/19 Page 1 of 13



 1                                  APPENDIX A - EXHIBITS
 2            Pursuant to Paragraph 2(a)(v) of the Court’s Guidelines for Trial and Final Pre-
 3   Trial Conference in Civil Jury Cases, counsel for the parties respectfully submit the
 4   following joint Exhibit List. The parties have exchanged objections as to some of the
 5   exhibits proposed, and submit the list jointly only as ordered by the Court. In doing so,
 6   the parties do not represent that they waive their timely objections. The parties will

 7   continue to meet and confer regarding the exhibits in advance of the pretrial

 8   conference. However, they anticipate requiring the Court’s assistance in coming to a

 9   final exhibit list.

10
      Trial     Disclosu     Exhibit      Description           Offered Admitted         Limitatio
11    Exh.      res #        or Bates                                                    ns on Use
      #                      #
12
                1            795-796      Public Notice
13                                        10/6/16
14              1            797-798      Second Public
                                          Notice 10/17/16
15
                1            799-801      Public Notice
16                                        10/31/16

17              1            802-804      Public Notice
                                          11/7/16
18              1            805-807      Public Notice
19                                        11/7/16
                1            808-809      Public Notice
20                                        12/5/16
21              1            810-811      Public Notice
                                          12/19/16
22
                1            812-814      Public Notice
23                                        12/21/16
24              2            819-820      Public Notice
                                          3/7/16
25
                2            821-822      Public Notice
26                                        3/7/16

27              2            823-824      Public Notice
                                          6/22/16
28


     Sullivan v. City of Berkeley, No. 3:17-cv-06051-WHA
     Appendix A to Joint Proposed Pretrial Order - 1
          Case 3:17-cv-06051-WHA Document 182-1 Filed 05/06/19 Page 2 of 13



 1            3           825-826     Public Notice
                                      12/5/16
 2
              4           827-829     Public Notice
 3                                    1/31/17
 4            5           836-837     Public Notice
                                      1/5/17
 5
              5           838-839     Public Notice
 6                                    1/6/17

 7            6           COB 840-    Public Notice
                          COB 842     1/26/17
 8            8           COB 1562    Property form
 9                                    12/2/16
              8           COB 1563    Property form
10                                    12/2/16
11            9           COB 1565    Property form
                                      12/2/16
12
              10          COB 1583    Property form
13                                    12/21/16
14            10          COB 1584    Property form
                                      12/21/16
15
              11          COB 1800    Photographs of
16                                    encampment/prope
                                      rty
17
              12          COB         Photographs of
18                        1807-       encampment/prope
                          COB 1809    rty
19
              13          COB         Photographs of
20                        1822-       encampment/prope
                          COB 1826    rty
21
              14          COB         Photographs of
22                        1836-       encampment/prope
                          COB 1838    rty
23
              15          COB 1913-   Photographs of
24                        COB 1937    encampment/prope
                                      rty
25
              16          COB         Photographs of
26                        1945-       encampment/prope
                          COB 1951    rty
27
              17          COB         Photographs of
28


     Sullivan v. City of Berkeley, No. 3:17-cv-06051-WHA
     Appendix A to Joint Proposed Pretrial Order - 2
          Case 3:17-cv-06051-WHA Document 182-1 Filed 05/06/19 Page 3 of 13



 1                        1965-       encampment/prope
                          COB 1968    rty
 2
              18          COB 1975- Photographs of
 3                        COB 1983 encampment/prope
                                    rty
 4
              19          COB         Photographs of
 5                        2044-       encampment/prope
                          COB 2049    rty
 6
              20          COB         Photographs of
 7                        2063-       encampment/prope
                          COB 2082    rty
 8
              21          COB         Photographs of
 9                        2143-       encampment/prope
                          COB 2171    rty
10
              22          COB         Photographs of
11                        2239-       encampment/prope
                          COB 2246    rty
12
              23          COB2320- Draft Public Notice
13                        2322     10/21/16
14            26          COB         Public Notices
                          2356-       10/21/16
15                        COB 2361
16            28          COB         Statement of City
                          2397-       Manager
17                        COB 2400
18            31          COB 3       MVI_0335
19
              31          COB 3       MVI_0336
20
              31          COB 3       MVI_0337
21
22            31          COB 3       MVI_0339

23            31          COB 3       MVI_0340
24
              31          COB 3       MVI_0341
25
              31          COB 3       MVI_0342
26
27            34          COB 6       MVI_0337

28


     Sullivan v. City of Berkeley, No. 3:17-cv-06051-WHA
     Appendix A to Joint Proposed Pretrial Order - 3
          Case 3:17-cv-06051-WHA Document 182-1 Filed 05/06/19 Page 4 of 13



 1            35          COB 11      MVI_0373
 2            35          COB 11      MVI_0374
              36          ECF No.     Memorandum from
 3
                          118,        Dee Williams-
 4                        Exhibit C   Ridley to City
                                      Council, January
 5                                    25, 2017
 6            37          COB0001     Resolution No. 67,
                          243-1245    357-N.S.
 7
              38          COB0001     Resolution No. 67,
 8                        246-1248    764-N.S.

 9            39          ECF No.     Resolution No. 68,
                          119,        206-N.S.
10                        Exhibit D

11            40          ECF No.     Point in Time
                          119,        Count
12                        Exhibit E

13            32          COB 4       MVI_0451 Hong

14            33          COB 5       00379 Grant
15
              33          COB 5       00380 Grant
16            33          COB 5       00381 Grant
17            33          COB 5       00382 Grant
18            33          COB 5       MVI_0376 Castle

19            33          COB 5       MVI_0377 Castle
              33          COB 5       MVI_0450 Hong
20
              115         COB 128-    TIB 188: Rights of
21                        129         the Homeless
22            117         COB 001     Videos Case No. 16-
                                      59595
23                                    MVI_0324.MP4
24            117         COB 001     Videos Case No. 16-
                                      59595
25                                    MVI_0325.MP4
26            117         COB 001     Videos Case No. 16-
                                      59595
27                                    MVI_0326.MP4
28


     Sullivan v. City of Berkeley, No. 3:17-cv-06051-WHA
     Appendix A to Joint Proposed Pretrial Order - 4
          Case 3:17-cv-06051-WHA Document 182-1 Filed 05/06/19 Page 5 of 13



 1            117         COB 001     Videos Case No. 16-
                                      59595
 2                                    MVI_0327.MP4
 3            117         COB 001     Videos Case No. 16-
                                      59595
 4                                    MVI_0328.MP4
 5            117         COB 001     Videos Case No. 16-
                                      59595
 6                                    MVI_0329.MP4
 7            117         COB 001     Videos Case No. 16-
                                      59595
 8                                    MVI_0330.MP4
 9            119         COB 001     Videos Case No. 16-
                                      61739
10                                    MVI_0402.MP4
11            119         COB 001     Videos Case No. 16-
                                      61739
12
                                      MVI_0403.MP4
13            119         COB 001     Videos Case No. 16-
                                      61739
14
                                      MVI_0404.MP4
15            119         COB 001     Videos Case No. 16-
                                      61739
16
                                      MVI_0405.MP4
17            119         COB 001     Videos Case No. 16-
                                      61739
18
                                      MVI_0406.MP4
19            119         COB 001     Videos Case No. 16-
                                      61739
20
                                      MVI_0407.MP4
21            119         COB 001     Videos Case No. 16-
22                                    61739
                                      MVI_0408.MP4
23            119         COB 001     Videos Case No. 16-
24                                    61739
                                      MVI_0409.MP4
25            119         COB 001     Videos Case No. 16-
26                                    61739
                                      MVI_0410.MP4
27            119         COB 001     Videos Case No. 16-
28                                    61739


     Sullivan v. City of Berkeley, No. 3:17-cv-06051-WHA
     Appendix A to Joint Proposed Pretrial Order - 5
          Case 3:17-cv-06051-WHA Document 182-1 Filed 05/06/19 Page 6 of 13



 1                                    MVI_0411.MP4
 2            119         COB 001     Videos Case No. 16-
                                      61739
 3                                    MVI_0412.MP4
 4            119         COB 001     Videos Case No. 16-
                                      61739
 5                                    MVI_0413.MP4
 6            119         COB 001     Videos Case No. 16-
                                      61739
 7                                    MVI_0414.MP4
 8            119         COB 001     Videos Case No. 16-
                                      61739
 9                                    MVI_0415.MP4
10            119         COB 001     Videos Case No. 16-
                                      61739
11                                    MVI_0416.MP4
12            119         COB 001     Videos Case No. 16-
                                      61739
13                                    MVI_0417.MP4
14            119         COB 001     Videos Case No. 16-
                                      61739
15                                    MVI_0418.MP4
16            121         COB 006,    Videos Case No. 16-
                          007, 08,    65268
17                        09, 04      MVI_0335.MP4
18            121         COB 006,    Videos Case No. 16-
                          007, 08,    65268
19                        09, 04      MVI_0336.MP4
20            121         COB 006,    Videos Case No. 16-
                          007, 08,    65268
21                        09, 04      MVI_0337.MP4
22            121         COB 006,    Videos Case No. 16-
                          007, 08,    65268
23                        09, 04      MVI_0338.MP4
24            121         COB 006,    Videos Case No. 16-
                          007, 08,    65268
25                        09, 04      MVI_0339.MP4
26            121         COB 006,    Videos Case No. 16-
                          007, 08,    65268
27                        09, 04      MVI_0340.MP4
28


     Sullivan v. City of Berkeley, No. 3:17-cv-06051-WHA
     Appendix A to Joint Proposed Pretrial Order - 6
          Case 3:17-cv-06051-WHA Document 182-1 Filed 05/06/19 Page 7 of 13



 1            121          COB 006,    Videos Case No. 16-
                           007, 08,    65268
 2                         09, 04      MVI_0341.MP4
 3            121          COB 006,    Videos Case No. 16-
                           007, 08,    65268
 4                         09, 04      MVI_0342.MP4
 5            30/121,12    COB 2/      2016-65907
              4            COB 006,    MVI_0343
 6                         007, 08,
 7                         09, 04
              31, 32/121   COB 3/      Videos Case No. 16-
 8                         COB 006,    65268
 9                         007, 08,    MVI_0423.MP4
                           09, 04
10            31, 32/121   COB 3/      Videos Case No. 16-
11                         COB 006,    65268
                           007, 08,    MVI_0424.MP4
12                         09, 04

13            31, 32/121   COB 3/      Videos Case No. 16-
                           COB 006,    65268
14                         007, 08,    MVI_0425.MP4
                           09, 04
15
              31, 32/121   COB 3/      Videos Case No. 16-
16                         COB 006,    65268
                           007, 08,    MVI_0426.MP4
17                         09, 04
18            31, 32/121   COB 3/      Videos Case No. 16-
                           COB 006,    65268
19                         007, 08,    MVI_0427.MP4
20                         09, 04
              31, 32/121   COB 3/      Videos Case No. 16-
21                         COB 006,    65268
22                         007, 08,    MVI_0428.MP4
                           09, 04
23            122          SULLIVA     Video
24                         N000012(
                           11.04.201
25                         6).mp4

26            122          SULLIVA     Video
                           N000013(
27                         11.04.201
                           6).mp4
28


     Sullivan v. City of Berkeley, No. 3:17-cv-06051-WHA
     Appendix A to Joint Proposed Pretrial Order - 7
          Case 3:17-cv-06051-WHA Document 182-1 Filed 05/06/19 Page 8 of 13



 1            30/124      COB 002      Videos Case No. 16-
                                       65907
 2                                     MVI_0344.MP4
 3            30/124      COB 002      Videos Case No. 16-
                                       65907
 4                                     MVI_0345.MP4
 5            30/124      COB 002      Videos Case No. 16-
                                       65907
 6                                     MVI_0346.MP4
 7            30/124      COB 002      Videos Case No. 16-
                                       65907
 8                                     MVI_0347.MP4
 9            30/124      COB 002      Videos Case No. 16-
                                       65907
10                                     MVI_0348.MP4
11            30/124      COB 002      Videos Case No. 16-
                                       65907
12
                                       MVI_0367.MP4
13            30/124      COB 002      Videos Case No. 16-
                                       65907
14
                                       MVI_0368.MP4
15            30/124      COB 002      Videos Case No. 16-
                                       65907
16
                                       MVI_0369.MP4
17            30/124      COB 002      Videos Case No. 16-
                                       65907
18
                                       MVI_0370.MP4
19            124         COB 002      Videos Case No. 16-
                                       65907
20
                                       MVI_0430.MP4
21            124         COB 002      Videos Case No. 16-
22                                     65907
                                       MVI_0431.MP4
23            125         SULLIVA      Video
24                        N00001(1
                          1.07.2016)
25                        .mp4

26            125         SULLIVA      Video
                          N00002(1
27                        1.07.2016)
                          .mp4
28


     Sullivan v. City of Berkeley, No. 3:17-cv-06051-WHA
     Appendix A to Joint Proposed Pretrial Order - 8
          Case 3:17-cv-06051-WHA Document 182-1 Filed 05/06/19 Page 9 of 13



 1            125         SULLIVA      Video
                          N00003(1
 2                        1.07.2016)
 3                        .mp4
              127         COB 0011     Videos Case No. 16-
 4                                     67842
 5                                     MVI_00373.MP4,
              127         COB 0011     Videos Case No. 16-
 6                                     67842
 7                                     MVI_00374.MP4
              29/136      COB 1        2016-74810
 8                                     MVI_0255
 9            29/136      COB 1        2016-74810
                                       MVI_0256
10
              29/136      COB 1        2016-74810
11                                     MVI_0257
12            29/136      COB 1        2016-74810
                                       MVI_0258
13
              29/136      COB 1        2016-74810
14                                     MVI_0259

15            139         SULLIVA Video
                          N000010(
16                        1.06.2017)
                          .mp4
17
              139         SULLIVA      Video
18                        N000011(
                          1.06.2017)
19                        .mp4
20            186         COB 3992     Yavneh notes
21            102         Yavneh       12/14/06 Storage
                          Depo.        of Unattended
22                        Exh. 1       Property Policy
                          (COB
23                        781-789)
24            103         TBD          Public Notices
                                       Around 11/17/16,
25                                     12/2/16, and
                                       12/21/16
26            113         COB 793-     Administrative
                          794          Rule: Objects in
27
                                       Parks
28


     Sullivan v. City of Berkeley, No. 3:17-cv-06051-WHA
     Appendix A to Joint Proposed Pretrial Order - 9
          Case 3:17-cv-06051-WHA Document 182-1 Filed 05/06/19 Page 10 of 13



 1            116         COB         Case Report #
                          200-211     2016-59595
 2                                    (10/7/16)
 3            118         COB 212-    Case Report #
                          220         2016-61739
 4                                    (10/18/16)
              120         COB 354-    Case Report #
 5                        420         2016-65268
                                      (11/4/17)
 6
 7            123         COB 221-    Case Report #
                          243         2016-65907
 8                                    (11/17/16)
              126         COB 174-    Case Report #
 9                        195         2016-667842
10                                    (11/17/16)
              128         SULLIVA     Videos
11                        N00004,
                          SULLIVA
12                        N00005
              129         COB 244-    Case Report #
13
                          253         2016-68118
14                                    (11/18/16)
              130         SULLIVA     Video
15                        N00006
              131         COB 254-    Case Report #
16
                          258         2016-70897
17                                    (12/2/16)
              132         COB 259-    Case Report #
18                        284         2016-70844
                                      (12/2/16)
19            133         SULLIVA     Videos
20                        N00007,
                          SULLIVA
21                        N00014

22            134         COB 286-    Case Report #
                          320         2016-74810
23
                                      (12/21/16)
24            135         SULLIVA     Videos
                          N00008,
25                        SULLIVA
                          N00009
26            137         COB 321-    Case Report #
27                        322         2016-75012
                                      (12/22/16)
28


     Sullivan v. City of Berkeley, No. 3:17-cv-06051-WHA
     Appendix A to Joint Proposed Pretrial Order - 10
          Case 3:17-cv-06051-WHA Document 182-1 Filed 05/06/19 Page 11 of 13



 1            138         COB 323-    2017-0835
                          353         (01/06/17)
 2
              140         COB         BART email and
 3                        2702-       public notice
                          2704        10/21/17
 4            143         COB 645-    12/15/17 Memo re
                          679         Homeless
 5                                    Encampments and
 6                                    Individuals
                                      Residing on
 7                                    Medians and in the
                                      Roadway
 8            144         COB 772-    12/2/16 Memo re
                          780         Encampment at
 9
                                      2180 Milvia Street
10            153         COB         Property Inventory
                          3994        form 12/2/16
11            154         COB         Photos stored
                          1782-       property
12                        1784
13                        1866-
                          1876
14            155         COB 1788    Photos Overflow
                          – 1797      Storage Container
15                        COB
                          1813-
16
                          1826
17                        COB
                          1836-
18                        1838
              156         COB         Photos roof for
19                        1832-       Overflow Storage
20                        1835        Container
              157         COB         Photos of storage
21                        1877-78     container
              159         Portions    Photos
22
                          of… COB     encampment
23                        1799 –      resolution
                          1812
24                        COB
                          1827-
25                        1831
26            160         Portions    Photos Here/There
                          of… COB     and other
27                        1839-       encampments
                          1854
28


     Sullivan v. City of Berkeley, No. 3:17-cv-06051-WHA
     Appendix A to Joint Proposed Pretrial Order - 11
          Case 3:17-cv-06051-WHA Document 182-1 Filed 05/06/19 Page 12 of 13



 1            161         Portions    Photos
                          of… COB     encampment
 2                        1910-       resolution FTCftH
 3                        2043
              162         Portions    Gregory Daniels
 4                        of… Cob     photos
                          2048 -
 5                        2197
              163         Portions    Photos
 6
                          of… COB
 7                        2365-
                          2390
 8            164         COB 2391    Aerial Photo
                                      Adeline & Fairview
 9
              165         COB         Aerial photo
10                        2406        Shattuck and
                                      Adeline
11            166         COB         Aerial photo
12                        2407        Shattuck and Vine
              180         Mike Zint   Claim against City
13                        Depo.       of Berkeley
                          Exh. 1,
14                        COB
15                        3325-
                          3331
16            182         Mike Zint   Rules of Conduct
                          Depo.       and Self-
17                        Exh. 3      governance
18                                    procedures
              185         COB3300     Operations Plan
19                        -3305       2/8/18

20            185         3306-       Operations Plan
21                        3309        11/4/16

22            185         COB         Operations Plan
                          3310-       11/17/16
23                        3314
24            186         COB 795     Public Notices
                          -843
25
26
27
28


     Sullivan v. City of Berkeley, No. 3:17-cv-06051-WHA
     Appendix A to Joint Proposed Pretrial Order - 12
          Case 3:17-cv-06051-WHA Document 182-1 Filed 05/06/19 Page 13 of 13



 1                Dated: May 6, 2019
 2                                                SIEGEL, YEE, BRUNNER & MEHTA
 3
                                                  By: _/s/EmilyRose Johns_______
 4                                                    EmilyRose Johns
 5
                                                  Attorney for Plaintiffs
 6                                                CLARK SULLIVAN,
                                                  ADAM BREDENBERG,
 7                                                and BENJAMIN ROYER
 8                Dated: May 6, 2019
 9                                                BERKELEY CITY ATTORNEYS OFFICE

10                                                By: _/s/ Lynne S. Bourgault____
                                                      Lynne S. Bourgault
11
                                                  Attorneys for Defendant
12
                                                  CITY OF BERKELEY
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Sullivan v. City of Berkeley, No. 3:17-cv-06051-WHA
     Appendix A to Joint Proposed Pretrial Order - 13
